DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s pre-amendment of 3/19/2021 is acknowledged and entered. Claims 1-20 are cancelled and claims 21-40 are new. An amendment to the specification is also received to provide priority details. 
Claim Objections
Claims 21 and 32 are objected to because of the following informalities:  for the phrase “and a tip arranged to be between approximately 5 and 15 inches in front of the face..”- “arranged to be” should be revised to recite “configured to be positioned” as consistent with a recitation of intended function or use. Also, please insert a period at the end of the claim as set forth in MPEP 608.01(m).  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, at least one second opening through the sidewall for ventilation or sound (claims 30 and 38) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 30, 36, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Claims 30 and 38 recite the athletic mask further comprising at least one second opening through the sidewall for ventilation or sound.  Applicant’s specification discloses the lens 120 may have one or more openings, such as an opening at the tip 108 and/or one or more ventilation or sound openings positioned at any one of one or more suitable locations on the mask, depending on purpose.  Claim 36 recites the sidewall is comprised of at least one of a plurality of generally triangular or generally trapezoidal sectors. The specification discloses “Each sector 222 may have a trapezoidal or triangular shape, for example”.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21, 22, 24-26, 32, 34, 35, and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 16, and 17  of U.S. Patent No. 10,881,942 in view of Sturm (U.S. 3,488,772) and Hahne (U.S. 7,802,572). Although the claims at issue are not identical, they are not patentably distinct from each other because substantially each limitation or an equivalent structure set forth in the claims of the present application is set forth in the claims of ‘942 as follows: an athletic mask (claim 14) comprising a lens portion comprising a curved sidewall forming an at least partially conical shape extending between an edge of the sidewall at least partly defining a first opening dimensioned to fit around a face of a wearer of the mask (sidewall forming a generally conical shape extending from the opening to the tip portion, claim 14 and the sidewall comprises a lens portion, claim 17) and a tip arranged to be between approximately 5 and 15 inches in front of the face of the wearer when the mask is worn by the wearer (a tip arranged to be between approximately 5 and 15 inches in front of the face of the wearer when the mask is coupled to the helmet and the helmet is worn, claim 14).  The mask comprising a cross-sectional diameter of the sidewall decreasing from the first diameter as the sidewall extends to the tip portion (claim 14). For claims 25 and 26, the sidewall comprising a transparent polycarbonate material (claim 14). For claim 32, claim 14 discloses each claimed limitation and Hahne is cited for a teaching of an elastic strap coupled with the lens portion at the first and second sides of the mask to maintain the mask on the wearer with the opening positioned around the face of the wearer. For claim 35, claim 14 teaches the sidewall is transparent. For claim 40, claim 16 recites the sidewall comprises a forehead portion configured to extend over a forehead of the wearer when the mask is worn by the wearer and a chin portion configured to extend below a chin of the wearer when the mask is coupled to the helmet and worn by the wearer. For the limitation of claim 21 to the seamless curved sidewall, Sturm teaches a mask 10 comprising a lens portion comprising a seamless (disclosed as an integral structure formed by molding or casting in col.2, lines 40-42) curved sidewall forming an at least partially conical shape extending between an edge of the sidewall at least partly defining a first opening (formed by 12,14,16,18) dimensioned to fit around a face of a wearer of the mask. For the claim 21 and 24 limitation of an elastic strap extending from a first side of the mask to a second side of the mask and configured to extend around a back of the head of the wearer to maintain the mask on the wearer with the first opening positioned around the face of the wearer, Hahne teaches an analagous mask (Fig.1) for protecting the face and including an elastic strap 13 extending from a first side of the mask to a second side of the mask and configured to extend around a back of the head to maintain the mask on the wearer with a first opening positioned around the face of the wearer.  Hahne teaches the strap is used to hold the mask in place (col.8, lines 3-23 “A single elastic strap is normally sufficient, although two or more may be used…Head strap 13 may be attached to the mask outer portion 10 by any suitable fastener including, but not limited to, metal staples, stitching,..”). For claim  It would have been obvious to form the lens portion curved sidewall as seamless as taught by Strum to avoid vision problems resulting from seams in the sidewall. It also would have been obvious to provide the elastic strap as a self-adjusting retention means to secure the mask to the wearer’s head. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 31-35, 39, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Sturm (U.S. 3,488,772) in view of Hahne (U.S. 7,802,572). Sturm discloses the invention substantially as claimed. Sturm teaches a mask 10 comprising a lens portion comprising a seamless (disclosed as an integral structure formed by molding or casting in col.2, lines 40-42) curved sidewall forming an at least partially conical shape extending between an edge of the sidewall at least partly defining a first opening (formed by 12,14,16,18) dimensioned to fit around a face of a wearer of the mask and a tip at 24 arranged to be between approximately 5 and 15 inches in front of a face of the wearer when the mask is worn by the wearer. Column 4, lines 4-7 disclose the length of the sidewall between the small end and first edge 12 is approximately 11 5/8 inches and the length between the small end and the second edge 18 is approximately 6 inches, both values falling within the claimed “approximately 5 and 15 inches” range. The first opening has a first diameter and a cross-sectional diameter of the sidewall decreases from the first diameter as the sidewall extends to the tip as shown in Figure 2. The tip comprises a second opening having a second diameter smaller than the first diameter. The sidewall is at least partially transparent in that the entire sidewall is disclosed as transparent. The sidewall comprises a forehead portion configured to extend over a forehead of the wearer when the mask is worn by the wearer and a chin portion configured to extend below a chin of the wearer when the mask is worn by the wearer. However, Sturm doesn’t teach the mask including an elastic strap coupled with the lens portion and extending from a first side of the mask to a second side of the mask and configured to extend around a back of the head to maintain the mask on the wearer with the first opening positioned around the face of the wearer and the sidewall comprises a polycarbonate material or the lens portion comprises an anti-fog coating. Hahne teaches an analagous mask (Fig.1) for protecting the face and including an elastic strap 13 extending from a first side of the mask to a second side of the mask and configured to extend around a back of the head to maintain the mask on the wearer with a first opening positioned around the face of the wearer.  Hahne teaches the strap is used to hold the mask in place (col.8, lines 3-23 “A single elastic strap is normally sufficient, although two or more may be used…Head strap 13 may be attached to the mask outer portion 10 by any suitable fastener including, but not limited to, metal staples, stitching,..”). Hahne’s transparent mask portion is formed from polycarbonate known as a synthetic plastic material and disclosed as a commercially available mask material. The polycarbonate material has a degree of rigidity such that the transparent portion remains spaced from the wearer’s mouth when the mask is worn. It is noted that Sturm doesn’t disclose the mask as an “athletic mask”; however, this term set forth in the preamble is not accorded patentable weight as it merely recites the intended use of the mask structure, and the body of the claim doesn’t depend on the preamble, e.g. the “athletic” term for completeness. The mask is considered as capable of being used for any type of athletic purposes, particularly in its modified form including the strap. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sturm’s mask such that the mask includes an elastic strap coupled with the lens portion and extending from a first side of the mask to a second side of the mask and configured to extend around a back of the head to maintain the mask on the wearer with the first opening positioned around the face of the wearer so that the wearer’s hands are free to perform any desired tasks while wearing the mask, the elastic strap suitable for retaining the mask in place to protect the wearer’s face as taught by Hahne. It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sturm such that sidewall comprises a polycarbonate material as a substitution of one plastic material for another, both plastic materials being resilient and allowing for vision therethrough by the wearer and by an observer. Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sturm’s lens portion to comprise an anti-fog coating as Hahne teaches non-fogging or fog-resistant coating applied to a plastic transparent lens is known in the art and is expected to preserve the transparent property of the lens for viewing therethrough by mitigating fogging from the wearer’s breath. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Hahne as applied to claims 21 and 25 above, and further in view of Phillips (U.S. 3,241,155). Sturm discloses the invention substantially as claimed but doesn’t teach at least a portion of the edge of the sidewall comprises at least one of padding or a shock absorbing material. Phillips teaches a lens/face shield 1 with at least a portion of the edge of the sidewall comprising a padding or shock absorbing material 13 secured to the inner or back surface (edge) of the shield and extends along the top and side edges thereof, the pad projecting rearwardly from said edges. The rubber material is expected to conform to the wearer’s facial contours. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sturm’s sidewall edge to provide a padding or shock absorbing material as taught by Phillips such that the padding contacts the wearer’s face 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Hahne as applied to claim 21 above, and further in view of Butsch (U.S. 5,263,204). Sturm discloses the invention substantially as claimed but doesn’t teach at least one second opening through the sidewall for ventilation or sound. Butsch teaches a sidewall portion that extends over the wearer’s face, the sidewall 25 including at least one second opening 54 for ventilation or sound (col.5, lines 39-41). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sturm’s sidewall to include at least one second opening through the sidewall for ventilation or sound in that Butsch teaches this structure is known in the art to provide improved communication and comfort. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Sturm in view of Hahne as applied to claim 32 above, and further in view of Butsch (U.S. 5,263,204). Sturm discloses the invention substantially as claimed but doesn’t teach at least one second opening through the sidewall for ventilation or sound. Butsch teaches a sidewall configured to protect the wearer’s face, the sidewall including at least one second opening through the sidewall for ventilation or sound (col.5, lines 

Allowable Subject Matter
Claims 27, 28, 36, and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732